

117 HR 1153 IH: Restoring and Enforcing Accountability of Presidents Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1153IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Sean Patrick Maloney of New York (for himself and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo eliminate certain benefits for former Presidents convicted of a felony, and for other purposes.1.Short titleThis Act may be cited as the Restoring and Enforcing Accountability of Presidents Act or the REAP Act . 2.Forfeiture of benefits for former Presidents convicted of a felonyThe Act entitled An Act to provide retirement, clerical assistants, and free mailing privileges to former Presidents of the United States, and for other purposes, approved August 25, 1958 (commonly known as the Former Presidents Act of 1958; 3 U.S.C. 102 note), is amended—(1)in subsection (a), by striking Each former President and inserting Subject to subsection (h), each former President;(2)in subsection (f), by striking paragraph (2) and inserting:(2)who has not been impeached by the House of Representatives and convicted by the Senate pursuant to the impeachment.; and(3)by adding at the end the following new subsection:(h)(1)If a former President is finally convicted of a felony for which every act or omission that is needed to satisfy the elements of the felony is committed during or after the period such former President holds the office of President of the United States of America, or was finally convicted of such a felony while holding such office—(A)no monetary allowance under subsection (a) may be provided to such former President;(B)no funds may be obligated or expended under subsection (g) with respect to such former President except to the extent necessary to maintain the security of such former President, as determined by the Director of the Secret Service; and(C)such former President shall repay any amounts received under subsection (a) during the period beginning on the date on which such former President is initially convicted of the felony and ending on the date such former President is finally convicted of the felony.(2)The term finally convicted means a conviction—(A)which has not been appealed and is no longer appealable because the time for taking an appeal has expired; or(B)which has been appealed and the appeals process for which is completed..